Citation Nr: 0823085	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
2003 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 3, 2005 
for the grant of service connection for tinnitus.

3.  Entitlement to service connection for a right foot and 
ankle disorder, to include as secondary to service-connected 
ingrown toenail involving the right great toe.

4.  Entitlement to service connection for a left foot and 
ankle disorder, to include as secondary to service-connected 
ingrown toenail involving the right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1953. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island.

In May 2008, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  In 
June 2008, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2007).  

Procedural history

Hearing loss and tinnitus

The veteran filed an initial claim of entitlement to service 
connection for hearing loss on August 26, 2003.  In a January 
2004 rating decision, service connection was denied for 
bilateral hearing loss.  The veteran perfected an appeal of 
that denial.  
In a May 2005 rating decision, service connection was granted 
for bilateral hearing loss effective August 26, 2003.  A 
noncompensable (zero percent) disability rating was assigned.  
The veteran expressed disagreement with the effective date of 
the grant of service connection and later perfected an appeal 
on that issue.

In the May 2005 rating decision, service connection was 
granted for tinnitus effective May 3, 2005.  A 10 percent 
disability rating was assigned.  
The veteran expressed disagreement with the effective date of 
the grant of service connection and later perfected an appeal 
on that issue.

Foot disabilities

A review of the record reflects that the veteran is claiming 
an array of bilateral foot and ankle disabilities, to include 
bilateral Achilles tendon disorders and bilateral arthritis 
of the great toes, on both a direct basis and as secondary to 
his service-connected ingrown toenail involving the right 
great toe.  Therefore, the issues are as stated on the title 
page.

Remanded issues

The issues of the veteran's entitlement to service connection 
for bilateral foot and ankle disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issues not on appeal

In a September 2004 rating decision, service connection was 
granted for an ingrown toenail involving the right great toe.  
A noncompensable (zero percent) disability rating was 
assigned effective April 1, 2003.  The veteran expressed 
disagreement with the assignment of a noncompensable 
disability rating.  In a March 2005 rating decision, a 10 
percent disability rating was assigned for the right great 
toe disability effective April 1, 2003.  The veteran in a 
December 2005 statement indicated that he was withdrawing his 
claim for an increased rating for the right great toe 
disability.  This matter has accordingly been resolved.

In a June 2005 statement, the veteran expressed disagreement 
with the disability ratings assigned for bilateral hearing 
loss and tinnitus.  In a December 2005 statement, the veteran 
withdrew his claims for increased ratings for bilateral 
hearing loss and tinnitus.  These matters are also resolved.  
[The issues of entitlement to earlier effective dates for 
service connection for hearing loss and tinnitus remain in 
appellate status and are being decided herein.]

In the September 2006 rating decision, service connection was 
denied for degenerative changes and cysts of the right hand 
and wrist (claimed as post-traumatic arthritis of the entire 
right hand, wrist, and elbow).  The veteran expressed 
disagreement with that denial.  In a September 2007 rating 
decision, service connection was granted for ulnar and median 
neuropathies of the right upper extremity and for 
degenerative joint disease of the right wrist and thumb.  
A 30 percent disability rating was assigned for the 
neurological disorder, effective March 31, 2006; and a 10 
percent disability rating was assigned for the orthopedic 
disorder, effective March 31, 2006.  Since the service 
connection claims were granted, the veteran's appeals as to 
those two issues have become moot.  The veteran has not 
disagreed with the assigned disability ratings or the 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, these two 
matters have been resolved and are not in appellate status.

In a January 2008 rating decision, entitlement to additional 
compensation based on the veteran's spouse needing aid and 
attendance was denied.  The veteran had not disagreed with 
that decision.  That issue, too, is not in appellate status.

In summary, there are four issues which are now in appellate 
status, two of which the Board is deciding and two of which 
are being remanded.




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was received by VA on August 26, 2003.

2.  The veteran did not file a claim for service connection 
for tinnitus prior to the VA examination on May 3, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 26, 
2003 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date prior to May 3, 2005 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than August 26, 
2003 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 3, 2005 
for the grant of service connection for tinnitus. 

The veteran is seeking earlier effective dates for the grants 
of service connection for bilateral hearing loss and 
tinnitus.  Because these issues involve the application of 
identical law to the similar facts, the Board for the sake of 
economy will discuss them together.

As is explained elsewhere in this decision, the issues of the 
veteran's entitlement to service connection for bilateral 
foot and ankle disorders are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issues on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  The facts in this 
case, which involves the assignment of effective dates, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome.
No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  

In any event, the veteran was advised in December 2005, 
September 2007, and April 2008 letters of the evidence needed 
to determine an effective date.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has retained the services of a 
skilled representative, who has presented argument on his 
behalf.  The veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
two effective date  issues.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - service connection 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2007).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2007).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2007).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

As was noted in the Introduction, the veteran separated from 
active military service in January 1953.  In April 2003, the 
RO received the veteran's claim for service connection for an 
ingrown toenail involving the right great toe and bilateral 
heel disorders.  He did not refer to his hearing loss, 
tinnitus, ringing in his ears or any other problem involving 
his ears or his hearing.

On August 26, 2003, the RO received a statement from the 
veteran in which he stated: "I now wish to add a hearing 
loss to my claim for veterans benefits."  He did not mention 
tinnitus or ringing in his ears.

On May 3, 2005 the veteran underwent a VA examination, a 
report of which reflects diagnoses of bilateral hearing loss 
and tinnitus, as well as an opinion relating these 
disabilities to the veteran's in-service noise exposure.  In 
the May 2005 rating decision which forms the basis for this 
appeal, service connection was granted for both disabilities.  
An effective date of August 26, 2003 was assigned for 
bilateral hearing loss, and an effective date of May 3, 2005 
was assigned for tinnitus.



Analysis

Bilateral hearing loss 

The RO assigned an effective date of August 26, 2003 for the 
grant of service connection for bilateral hearing loss on the 
basis that the veteran's initial claim for service connection 
for that disability was received by VA on that day. 

The veteran acknowledges that he did not file a formal claim 
for service connection for bilateral hearing loss prior to 
August 26, 2003.  However, he seeks an earlier effective date 
of April 1, 2003 based on the fact that he filed his initial 
service connection claim on that date.  He argues his initial 
claim was intended to cover any disability.  See the May 2008 
hearing transcript, page 3.  

The Board has carefully reviewed the record in order to 
determine whether any claim for service connection for 
bilateral hearing loss can be detected prior to August 26, 
2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  No such claim exists.  Prior to August 26, 2003, 
there is no communication of record in the entire record from 
the veteran or a representative to VA which can be 
interpreted as an application for service connection for 
bilateral hearing loss.  Neither the veteran nor his 
representative has identified a formal claim that was filed 
prior to August 26, 2003.  

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  

In this case, there is nothing in the record which suggests 
that the veteran intended to file a claim for service 
connection for hearing loss prior to August 26, 2003.  
In particular, his initial claim for VA benefits in April 
2003 does not reflect an intent to seek service connection 
for bilateral hearing loss.  Other disabilities are listed; 
hearing loss is not.  Indeed, the law and regulations do not 
allow for "catch-all" or "umbrella" claims for unspecified 
or later-identified disabilities.  
See Dunson, supra.  

Moreover, in his August 26, 2003 claim, the veteran in 
essence acknowledged that his prior claim did not include a 
claim for service connection for bilateral hearing loss. ["I 
now wish to add a hearing loss to my claim for veterans 
benefits."]  

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for bilateral 
hearing loss is August 26, 2003, the date of receipt of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  No earlier claim, formal or 
informal, exists.  The benefit sought on appeal, entitlement 
to an earlier effective date, is accordingly denied.

Tinnitus

The RO assigned an effective date of May 3, 2005 for the 
grant of service connection for tinnitus based on the fact 
that the disorder was diagnosed on March 3, 2005 at a VA 
examination as being related to in-service noise exposure.  
The veteran never filed a claim for tinnitus, and the RO 
granted service connection for tinnitus on its own 
initiative.  The May 3, 2005 VA examination was described by 
the RO the "date entitlement arose".  See the September 
2006 statement of the case, page 9; see also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran seeks an earlier effective date.  As with hearing 
loss, he and his representative argue that an earlier 
effective date is warranted on the basis that he filed his 
initial claim for service connection on April 1, 2003.  

The Board has carefully reviewed the record and can identify 
no claim, formal or informal, of entitlement to service 
connection for tinnitus.  In particular, the veteran's claim 
for bilateral hearing loss, which was filed on August 26, 
2003, does not reflect an intent to seek service connection 
for tinnitus or the symptom of ringing in the ears.  As has 
been discussed above, the veteran's initial claim, filed in 
April 2003, specifically mentioned the claimed disabilities 
for which service connection was sought; tinnitus was not 
among them.

In summary, for reasons and bases expressed above, the Board 
concludes that the RO was correct in assigning an effective 
date of May 3, 2005 for service connection for tinnitus.  
That was the date that the disorder was identified, and thus 
was the date that entitlement arose.  See 38 U.S.C.A. § 5100; 
38 C.F.R. § 3.400.  There is no earlier claim for service 
connection for tinnitus, either formal or informal.   
The appeal is therefore denied.


ORDER

Entitlement to an effective date prior to August 26, 2003 for 
the grant of service connection for bilateral hearing loss is 
denied.

Entitlement to an effective date prior to May 3, 2005 for the 
grant of service connection for tinnitus is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further evidentiary development.

3.  Entitlement to service connection for a right foot and 
ankle disorder, to include as secondary to service-connected 
ingrown toenail involving the right great toe.

4.  Entitlement to service connection for a left foot and 
ankle disorder, to include as secondary to service-connected 
ingrown toenail involving the right great toe.



Reason for remand

VA medical examination

There is competent medical evidence that the veteran has 
various bilateral foot and ankle disorders.  However, there 
is conflicting evidence regarding the specific nature of the 
veteran's bilateral foot and ankle disorders.  

With respect to medical nexus, there is conflicting evidence 
regarding a relationship between the claimed disabilities, 
regardless of diagnosis, and the service-connected ingrown 
toenail involving the veteran's right great toe.   

In view of the conflicting evidence on the natures and 
etiologies of the bilateral foot and ankle disorders, the 
Board deems that physical examination is necessary.  
See 38 C.F.R. § 3.159 (2007).  

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must arrange for the veteran to 
undergo physical examination to determine 
the diagnoses and etiology of his 
bilateral foot and ankle disorders.  
The examiner should identify all foot and 
ankle disorders, and specifically 
determine whether there is arthritis in 
the left ankle.  After review of all 
pertinent medical records and physical 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
service-connected ingrown toenail caused 
or aggravated each identified foot or 
ankle disorder.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims on both direct and secondary 
bases.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


